                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                           ROANOKE DIVISION


                                                      Action No: 7:18CV421
 Steven Nguyen                                        Date: 4/30/2019
 vs.                                                  Judge: Elizabeth K. Dillon
                                                      Court Reporter: M. Butenschoen
 MACTANZ, Inc., et al
                                                      Deputy Clerk: B. Davis



 Plaintiff Attorney                           Defendant Attorneys
 William Tucker                               Todd A. Leeson
                                              Kelsey Martin



PROCEEDINGS:
Hearing held to approve settlement. Counsel summarizes the case. The Court approves the
settlement.



Time in Court: 9:00a – 9:18a (18 min)




 Case 7:18-cv-00421-EKD Document 16 Filed 04/30/19 Page 1 of 1 Pageid#: 69
